DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
“wherein the main body part has” in claim 1, line 5; claim 10, line 2 should be amended to recite --wherein, for each ear strap, the main body part has--, to make it clear that the claimed fixing points are for each ear strap
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites “a mouth of a wearer” in line 2 and “ears of the wearer” in line 4. Language such as “configured” or “adapted” is suggested to avoid claiming a human organism.
Regarding claims 2-20, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. US 3,884,227.
Regarding claim 1, Lutz discloses a mask 10 (fig. 1) comprising: a main body part 12-18 that covers a mouth of a wearer (col. 1, lines 54-62, the four ply mask capable of being worn over the mouth); and a pair of ear straps 36/36 provided on left and right sides of the main body part 12-18 and hooked over ears of the wearer (fig. 1 and col. 2, lines 9-13 and 29-33, the bindings 36/36 capable of being hooked over ears of the wearer when worn), wherein the main body part 12-18 has an upper end fixing point which is a part where an upper end part of each of the ear straps 36/36 is fixed, a lower end fixing point which is a part where a lower end part of each of the ear straps 36/36 is fixed, and a first intermediate fixing point which is a part where one location of an intermediate part of each of the ear straps 36/36 is fixed; and the first intermediate fixing point is located between the upper end fixing point and the lower end fixing point with respect to a vertical direction of the main body part 12-18 (please see annotated fig A below; col. 2, lines 9-13 indicate that bindings 36/36 are stitched 38 along the sides of the mask; thus, each fixing point as indicated in fig. A is a point at which the bindings 36/36 are stitched/fixed to the mask body 12-18).

    PNG
    media_image1.png
    913
    1280
    media_image1.png
    Greyscale

Regarding claim 2, Lutz discloses wherein the first intermediate fixing point is located in a vicinity of a side end of the main body part 12-18 (annotated fig. A, the first intermediate fixing points are located on the left and right sides of the main body 12-18).
Regarding claim 3, Lutz discloses wherein the first intermediate fixing point is located closer to the upper end fixing point than the lower end fixing point (annotated fig. A).
Regarding claim 4, Lutz discloses wherein the ear straps 36/36 extend between the first intermediate fixing point and the upper end fixing point without slack (annotated fig. A and col. 2, lines 9-13 indicate that bindings 36/36 are stitched 38 along the sides of the mask; thus, the ear straps 36/36 extend between the claimed fixing points without slack).
Regarding claim 5, Lutz discloses the first intermediate fixing point existing on an outer surface of the main body part 12-18 (col. 2, lines 9-13, the stitching 38 holds the binding 36/36 folded over the sides of the mask; thus, the binding 36/36 would be fixed on both the inner and outer surfaces of the mask).
Regarding claim 6, Lutz discloses the first intermediate fixing point existing on an inner surface of the main body part 12-18 (col. 2, lines 9-13, the stitching 38 holds the binding 36/36 folded over the sides of the mask; thus, the binding 36/36 would be fixed on both the inner and outer surfaces of the mask).
Regarding claim 10, Lutz discloses the main body part 12-18 having a second intermediate fixing point which is a part where another location of the intermediate part of each of the ear straps 36/36 is fixed; and the second intermediate fixing point is located between the first intermediate fixing point and the lower end fixing point with respect to the vertical direction (annotated fig. A).
Regarding claim 11, Lutz discloses the second intermediate fixing point being located in a vicinity of a side end of the main body part (annotated fig. A, located on the left and right sides of the mask body 12-18).
Regarding claim 12, Lutz discloses the second intermediate fixing point being located closer to the lower end fixing point than the upper end fixing point (annotated fig. A).
Regarding claim 13, Lutz discloses wherein the ear straps 36/36 extend between the second intermediate fixing point and the lower end fixing point without slack (annotated fig. A and col. 2, lines 9-13 indicate that bindings 36/36 are stitched 38 along the sides of the mask; thus, the ear straps 36/36 extend between the claimed fixing points without slack).
Regarding claim 14, Lutz discloses a distance, in the vertical direction, from the second intermediate fixing point to the lower end fixing point being less than a distance, in the vertical direction, from the first intermediate fixing point to the upper end fixing point (annotated fig. A, the distance between the bottom fixing points being less than the distance between the upper fixing points).
Regarding claim 15, Lutz discloses the second intermediate fixing point existing on an outer surface of the main body part 12-18 (col. 2, lines 9-13, the stitching 38 holds the binding 36/36 folded over the sides of the mask; thus, the binding 36/36 would be fixed on both the inner and outer surfaces of the mask).
Regarding claim 16, Lutz discloses the second intermediate fixing point existing on an inner surface of the main body part 12-18 (col. 2, lines 9-13, the stitching 38 holds the binding 36/36 folded over the sides of the mask; thus, the binding 36/36 would be fixed on both the inner and outer surfaces of the mask).
Regarding claim 18, Lutz discloses the upper end fixing point and the lower end fixing point existing on an outer surface of the main body part 12-18 (col. 2, lines 9-13, the stitching 38 holds the binding 36/36 folded over the sides of the mask; thus, the binding 36/36 would be fixed on both the inner and outer surfaces of the mask).
Regarding claim 19, Lutz discloses the upper end fixing point and the lower end fixing point existing on an inner surface of the main body part 12-18 (col. 2, lines 9-13, the stitching 38 holds the binding 36/36 folded over the sides of the mask; thus, the binding 36/36 would be fixed on both the inner and outer surfaces of the mask).
Regarding claim 20, Lutz discloses the main body part 12-18 having a moisture-retaining material holding part 22 that holds a moisture-retaining material 18 (fig. 4 and col. 1, lines 61-63, binding 22 holds plies 12-18 together; col. 4, lines 3-4, ply 18 becomes soaked with moisture).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. US 3,884,227 in view of Bryant et al. US 5,724,677.
Regarding claim 7, Lutz discloses the claimed invention as discussed above.
Lutz is silent on the ear straps being fixed to the first intermediate fixing point of the main body part by stapling.
However, Bryant teaches head bands for a mask (col. 1, lines 6-11), wherein the head band is fixed to the mask by stapling (col. 12, line 66-col. 13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stitching that fixes the ear straps to the first intermediate fixing point of the main body part of Lutz to be stapling, as taught by Bryant, because stapling is a suitable alternative for stitching that is known in the art and may be preferred by certain manufacturers of the mask depending on the methods and equipment used for fixing. 
Regarding claim 8, Lutz discloses the claimed invention as discussed above.
Lutz is silent on the ear straps being fixed to the first intermediate fixing point of the main body part by hot-melt adhesion.
However, Bryant teaches head bands for a mask (col. 1, lines 6-11), wherein the head band is fixed to the mask by hot-melt adhesion (col. 12, line 66-col. 13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stitching that fixes the ear straps to the first intermediate fixing point of the main body part of Lutz to be hot-melt adhesion, as taught by Bryant, because hot-melt adhesion is a suitable alternative for stitching that is known in the art and may be preferred by certain manufacturers of the mask depending on the methods and equipment used for fixing. 
Regarding claim 9, Lutz discloses the claimed invention as discussed above.
Lutz is silent on the ear straps being fixed to the first intermediate fixing point of the main body part by ultrasonic welding.
However, Bryant teaches head bands for a mask (col. 1, lines 6-11), wherein the head band is fixed to the mask by ultrasonic welding (col. 12, line 66-col. 13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stitching that fixes the ear straps to the first intermediate fixing point of the main body part of Lutz to be ultrasonic welding, as taught by Bryant, because ultrasonic welding is a suitable alternative for stitching that is known in the art and may be preferred by certain manufacturers of the mask depending on the methods and equipment used for fixing. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. US 3,884,227 in view of Boucher et al. US 3,664,335.
Regarding claim 17, Lutz discloses the claimed invention as discussed above.
Lutz is silent on the ear straps exhibiting elasticity.
However, Boucher teaches a mask (fig. 1) comprising ear straps 10/10 exhibiting elasticity (col. 2, lines 72-73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear straps of Lutz to exhibit elasticity, as taught by Boucher, to make the ear straps more comfortable to wear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giles US 2015/0335080 A1
Mekler et al. US 9,655,392 B2
Ahn WO 2019/231033 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786